Title: To Benjamin Franklin from Antoine-Alexis Cadet de Vaux, 26 November 1778
From: Cadet de Vaux, Antoine-Alexis
To: Franklin, Benjamin


Monsieur le docteur,
ce 26 9bre 1778
Comme Je conçois tout le prix de Votre tems, J’ai l’honneur de vous prévenir qu’il suffira que vous veuilliés bien vous rendre, demain vendredi, ches Mons. du Bourg, entre midi et une heure, au lieu de 11 heures, comme nous en Etions convenus; l’acte qui a lieu ce jour là n’étant pas assés Intéressant, pour que vous l’honoriés d’un bout à l’autre de votre présence.
Je desire que ma cheminée réusisse; et Je ne doute pas que vos conseils ne decident le succès de l’Experience; mais si mon essay était infructueux, J’en serais bien dédomagé par le Bonheur que nous aurons de vous posseder une partie de ce jour à notre college et de vous y donner un témoignage de notre admiration et de nos respects.
J’ose vous supplier de vouloir bien nous emmener Monsieur Votre petit fils.
Je suis avec le plus profond respect, Monsieur, Votre très humble et très obeissant serviteur
Cadet
 
Notation: Cadet Paris ce 28 9bre. 1778.
